Citation Nr: 1535025	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  13-18 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for bronchial asthma.

4.  Entitlement to service connection for a psychiatric disorder, to include bipolar disorder and depression.

5.  Entitlement to an initial compensable disability rating for service-connected hepatitis B.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from February 1983 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia.

In January 2011, the RO granted service connection for hepatitis B and assigned an initial noncompensable disability rating effective as of March 4, 2010.  The Veteran timely expressed disagreement with the assigned disability rating and perfected a substantive appeal.

In April 2013, the RO in pertinent part, continued a 30 percent disability rating for the service-connected COPD with atelectasis and denied a TDIU.  In April 2013, the Veteran timely filed a notice of disagreement.  In April 2014, the originating agency notified the Veteran and his representative that the notice of disagreement had been accepted and the appeal process had begun.  These matters are still being processed at the originating agency and are not ripe for appellate review.  

In February 2014, the RO denied service connection for chronic fatigue syndrome, obstructive sleep apnea, bronchial asthma, and a psychiatric disorder, to include bipolar disorder and depression.  In September 2014, the Veteran timely filed a notice of disagreement.  There has been no indication by the originating agency of that the appeal was being processed and a Statement of the Case has not been provided as to these issues following receipt of the notices of disagreement, therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).

The Veteran's claims file has been converted into a paperless claims file via the 
Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The issues of service connection for chronic fatigue syndrome, obstructive sleep apnea, bronchial asthma, and a psychiatric disorder, to include bipolar disorder and depression are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hepatitis B is not active.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for service-connected hepatitis B have not been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.112, 4.114, Diagnostic Code 7354 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).
VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in March 2010, March 2011, and July 2012 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

As this is a claim for an increased initial disability rating, the appeal arises from a grant of service connection in January 2011 rating decision; and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in the above mentioned letters and other correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased Disability Ratings for Hepatitis B

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Veteran asserts that his service-connected hepatitis B is more disabling than reflected by the currently assigned noncompensable disability rating.  His disability is currently rated under Diagnostic Code 7345 which provides the rating criteria for chronic liver disease without cirrhosis.  38 C.F.R. § 4.114.  Under this diagnostic code provision, a 10 percent disability rating is warranted when the disability is manifested by intermittent fatigue, malaise, and anorexia or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  A 20 percent disability rating is assigned for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly) that requires dietary restriction, continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent disability rating is warranted for daily fatigue, malaise, and anorexia (with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least for weeks, but less than six weeks, during the past 12-month period.  A 60 percent disability rating is warranted for daily fatigue, malaise, and anorexia with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  The maximum 100 percent disability rating is warranted for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).

An "incapacitating episode" is a period of acute signs and symptoms that require bed rest and treatment by a physician.  Id., Note 2.  Diagnostic Code 7345 requires that Hepatitis B infection be confirmed by serological testing.

A review of the Veteran's claims file reveal intermittent VA and private outpatient treatment records dated over the course of the appeal that demonstrate that the Veteran has been treated for numerous disabilities, however, liver findings were within normal limits.

A VA examination report dated in October 2010 shows that the Veteran's claims file was reviewed in conjunction with conducting the examination of the Veteran.  The Veteran reported a history of being diagnosed with hepatitis B.  He indicated that the condition had existed since 1983, and had affected his general body health by blood in the urine.  He added that over the preceding 12 months, he had lost 20 pounds, and had experienced easy fatigability, arthralgia, and gastrointestinal disturbances.  He did not experience nausea, vomiting, loss of appetite, jaundice, or abdominal pain.  He noted that the symptoms would occur one third of the year and allow him to function, but that he was unable to work.  He stated that his disability did not cause  incapacitation.  He had not passed any black tarry stools.  He had vomited blood twice, once in the preceding month.  He did not require any abdominal tapping for his liver condition.  His disability had not caused a coma or periods of confusion, nor was there a history of liver transplant.  He was not receiving any treatment for his condition.  His history of hepatitis B was said to have been transmitted through high risk sexual activity.  He did not drink
alcohol regularly.  He added that he did not experience any overall functional impairment from this condition.  Physical examination revealed that the Veteran was well developed, well nourished, and in no acute distress.  There were no signs of malaise, palmar erythema, spider nevi, or jaundice.  Examination of the abdomen showed no striae on the abdominal wall, ostomy, tenderness to palpation, enlargement of the liver, or palpable mass.  The condition did not cause muscle
wasting.  Complete blood count, liver function tests, prothrombin time, and ferritin level were all within normal limits.  The diagnosis was hepatitis B.  The examiner added that the Veteran did not have any other liver problems such as chronic hepatitis, liver malignancy, or cirrhosis.  The examiner also indicated that there was no effect of the disability on the Veteran's usual occupation or daily activity.

A VA examination report dated in December 2012 shows that the Veteran was diagnosed with infectious hepatitis in remission.  The examiner indicated that there was no current data to support an active diagnosis of infectious hepatitis.  While there were abnormal liver enzymes, they were said to be insignificant.  The Veteran reported current fatigue, nausea, vomiting, and weight loss that were noted to be attributable to chronic or infectious liver disease.  He did not have hepatitis C.  He was said to experience six weeks or more of incapacitating episodes over the preceding 12 months.  There were no signs attributable to cirrhosis of the liver, biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis.  He was not a liver transplant candidate.  The examiner concluded that the Veteran's liver condition impacted his ability to work in that it resulted in fatigue affecting sedentary and physical employment.

In an addendum to the December 2012 VA examination report dated in January 2013, a reviewing VA examiner indicated that the Veteran had infectious hepatitis in remission, and that there was no current data to support an active diagnosis of hepatitis.  Abnormal liver enzyme findings were noted to be insignificant.  The VA examiner concluded that as the Veteran's liver function tests were essentially normal, there is no evidence to suggest that active hepatitis persists.  The examiner explained that with acute infection or chronic infection, laboratory testing is an indicator of severity and if cirrhosis would be detected by liver biopsy but this is not indicated if liver enzymes are normal.  With the current laboratory findings being normal, it is more likely than not that the Veteran has cleared the infection as in the majority of cases result in complete recovery and approximately 10 percent of hosts do not clear the virus and will progress to become asymptomatic carriers.  With the nature of hepatitis and the Veteran's laboratory findings which are not indicative of acute or chronic hepatitis, it is more likely that the reported symptoms are due to another cause.

Based on a review of the evidence of record, the Board finds that the Veteran's service-connected hepatitis B does not warrant a compensable disability rating under Diagnostic Code 7345.  In this regard, there is no evidence that the Veteran's service-connected hepatitis B is active, nor that it has been manifested by intermittent fatigue, malaise, and anorexia or incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12-month period.  See 38 C.F.R. § 4.114 , Diagnostic Code 7345.  The medical evidence shows that the Veteran's hepatitis B is in remission and any detectable laboratory findings are insignificant.  The Board recognizes that the VA examiner in December 2012 attributed reported symptoms to the Veteran's hepatitis B, however, after review of the medical evidence of record, the subsequent January 2013 addendum clarified that in view of the mostly normal laboratory and clinical findings, the Veteran's reported symptoms were more likely due to another cause.

In correspondence dated in June 2015, the Veteran's representative referenced a January 2014 VA outpatient treatment record in an effort to demonstrate active disability showing that the Veteran had reported burning in the abdomen area.  However, the treatment record indicates that he was being treated for an umbilical hernia.  There is no indication that the symptoms were related to hepatitis B.

The Board has considered the statements of the Veteran as to the extent of his 
disability.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  His attributing symptoms to his Hepatitis B is not as probative as the findings by the medical expert, who determined that the claimed symptoms were not likely due to hepatitis B.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.

Accordingly, throughout the period under appeal, the Veteran's hepatitis B has been considered in remission and nonsymptomatic.  As such, a compensable disability rating is not available under Diagnostic Code 7345.  38 C.F.R. § 4.114.  As such, the Board finds that the preponderance of the evidence is against a compensable disability rating for hepatitis B.  38 C.F.R. § 4.3 , 4.114, Diagnostic Code 7345.  The evidence overall does not show that the Veteran's hepatitis B is productive of more than what is currently contemplated by the noncompensable disability rating assigned at any point during the period under appeal.  Therefore, there is no basis for a staged.  See Fenderson, supra. 

Extra-schedular Consideration

Finally, the Board finds that the Veteran's hepatitis B does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's hepatitis B  is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 



ORDER

An initial compensable disability rating for service-connected hepatitis B is denied.


REMAND

With regard to the issues of service connection for chronic fatigue syndrome, obstructive sleep apnea, bronchial asthma, and a psychiatric disorder, to include bipolar disorder and depression, a remand is required.  

In February 2014, the RO denied service connection for chronic fatigue syndrome, obstructive sleep apnea, bronchial asthma, and a psychiatric disorder, to include bipolar disorder and depression.  In September 2014, the Veteran timely filed a notice of disagreement.  

A Statement of the Case has not been provided as to these issues following receipt of the notice of disagreement, therefore, a remand is required. See Manlincon v. West, 12 Vet. App. 238 (1998).  The issues should then be returned to the Board after issuance of the Statement of the Case only if the Veteran files a timely substantive appeal.  The Veteran must be informed that the submission of a substantive appeal as to the issue has not been accomplished, and he must be specifically advised as to the length of time he has to submit a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction shall issue a Statement of the Case as to the issues of service connection for chronic fatigue syndrome, obstructive sleep apnea, bronchial asthma, and a psychiatric disorder, to include bipolar disorder and depression.  See Manlincon, supra.  If the decision remains adverse to the Veteran, he shall be informed that he must file a timely and adequate substantive appeal if he wishes to appeal the claim to the Board.  See 38 C.F.R. §§ 20.200 , 20.202, and 20.302(b).  The Veteran must be informed of the time period allowed for perfecting a timely appeal, including information as to the specific date by which the appeal must be received by VA.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


